Title: Rawlins Lowndes to the American Commissioners, 18 July 1778
From: Lowndes, Rawlins
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs,
Chas. Town So. Carolina. July 18th. 1778.
The State of South Carolina having Resolved to procure three Ships of War in foreign parts for the Protection of their Coast and Trade, Have intrusted that Service to their Commodore, Alexander Gillon Esqr. a Zealous and approved Friend to the American States, who embarkes for France with some other Officers to manage that Business.
The Legislature have appropriated to this Use the Sum of £500,000. Currency; And Goods and Effects purchased here to that Amount have been partly exported, and the remainder will soon be exported to France. But it is feared that the danger of Capture, the heavy Charge on Shiping, and the loss on the Sale of our produce, will reduce the Net proceeds in France considerably below the sum wanted. To Guard against the disappointment that would be Occasioned by these Contingencies, Mr. Gillon is furnished with the proper Credentials to enable him on the Faith and Credit of the Country to Negociate a Loan in Europe sufficient to make up any deficiency that may happen in the Sum granted that he may as soon as possible carry into Effect the intention of the State in procuring the said Armament.
I am therefore in behalf of the State of South Carolina, to request the favour of your Assistance and Countenance to Mr. Gillon, to give weight and success to his Application in a measure so interesting, and of such publick Utility to the United States in general, and to this in particular, for which purpose I take the Liberty of Introducing him to your Patronage and protection; And am with the greatest Respect and Regard Sirs Your Excellencies Most Obedient and Most humble Servants
Raw. Lowndes
Their Excys, The Commissioners, representing the United American States, at Foreign Courts.
 
Notation: Raw Lowndes Charlestown 10. [sic] juillet 1778.
